Per Curiam.
Defendant-appellant, Roger D. Hansen, pled
guilty to a complaint in the County Court of Hamilton County, Nebraska... to the charge of driving while under the influence of alcoholic liquor (third offense) a Class W misdemeanor. At the enhancement hearing, the charge was found to be a third offense____
On May 15, 1990, the defendant was sentenced ... to serve four months in the Hamilton County jail. . . fined $500.00 and ordered to pay court costs . .. and his license was revoked for fifteen years.
Brief for appellant at 1.
On June 1,1990, in the county court, defendant filed a notice of appeal. The notice, in its entirety, provided^“COMES NOW the defendant, Roger D. Hansen, and gives notice to the Court that he is appealing the decision of this Court of April 10,1990 and the sentence of May 15, 1990 to the District Court of Hamilton County, Nebraska.”
The appeal was submitted to the district court on August 20, *8631990, and on October 15, the district court entered the following order: “No error appearing, judgment of County Court is affirmed.” Defendant then appealed to this court.
In State v. Erlewine, 234 Neb. 855, 857, 452 N.W.2d 764, 767 (1990) (filed March 23, 1990), we adopted the following rule of practice:
The Supreme Court, in reviewing decisions of the district court which affirmed, reversed, or modified decisions of the county court, will consider only those errors specifically assigned in the appeal to the district court and again assigned as error in the appeal to the Supreme Court. This rule shall be effective so as to apply to all county court decisions appealed to the district court after the filing date of this opinion.
The procedural posture of this case is the same as that in State v. Keller, ante p. 566, 567, 483 N.W.2d 126, 127 (1992), where we said: “Notwithstanding this [Erlewine] rule, the defendant did not specifically assign any errors in his appeal to the district court. Therefore, absent plain error appearing on the record, there is nothing for this court to review on appeal.”
We have examined the record in this case and find no plain error in the actions of the county court or the reviewing district court. Accordingly, the order of the district court for Hamilton County, affirming the order of the county court, is affirmed.
Affirmed.